Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Applicant’s amendment submitted on May 24, 2021 in response to the Office action (OA) mailed on February 25, 2021 have been fully considered. 
Support for claim 1 amendment can be found in the original claim 2. 
In view of applicant’s amendment, the claim objection and the 35 USC 112(b) rejection are withdrawn. 
In view of applicant’s amendment to claim 1, a new claim objection is made. 

   
Claim Objections

Claims 1 and 5 are objected to because of the following informalities: 

Claim 1 recites “wherein the viscosity V0.5 is in the range of 100,000 to 1,000,000 CPs, which is measured using Brookfield viscometer with an RV-7 spindle at a temperature of 25°C and a rotational speed of 0.5 rpm.”  It is submitted that the recitation “which is measured using Brookfield viscometer with an RV-7 spindle at a 0.5 is defined. 

As to claim 5, replace the recitation “m2/g” with “m2/g”. 

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,  4, 5, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 20120283375A1) in view of Fujita et al. (US 20110105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik and Mabuchi et al. (US 20140048192 A1).

As to claim 1, Kageyama discloses a resin composition (adhesive composition) that can be used for sealing of an organic light emitting diode (OLED) (0010, 0015, and 0043).  The resin composition of Kageyama comprises (A) a polyisobutylene resin, (B) a polyisoprene resin and/or a polyisobutylene resin, each having a functional group capable of reacting with an epoxy group (an olefin-based resin having at least one reactive functional group, wherein the olefin based resin includes an isobutylene based homopolymer), (C) a tackifier resin, and (D) an epoxy resin (curable resin) (0044).  


As to claim 1 limitation of 60 to 70 parts by weight of the olefin based resin, it is submitted that Kageyama discloses that the content of the component (B) (olefin based resin) in a resin composition is not particularly limited (0062).  It is submitted that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A).

As to claim limitation of 20 to 30 parts by weight of the curable resin, it is submitted that Kageyama discloses that the content of (D) epoxy resin in the resin composition is not particularly limited  According to Kageyama, the upper limit of the content of the epoxy resin in the resin composition is preferably 20 mass %, more preferably 15 mass %, further preferably 10 mass %, still more preferably 8 mass %, especially preferably 6 mass %, particularly preferably 4 mass %, relative to 100 mass % of a non-volatile component in the resin composition, since good resistance to moisture permeability can be ensured. On the other hand, the lower limit of the content of the epoxy resin in the resin composition is preferably 0.1 mass %, more preferably 1 mass %, further preferably 2 mass %, relative to 100 mass % of a non-volatile component in the resin composition, since good handling property (suppression of 

As to claim 1, the difference between the claimed invention and the prior art of Kageyama is that Kageyama is silent as to disclosing 10 parts by weight of a reactive diluent of Chemical Formula 1.

However, Fujita discloses an encapsulating adhesive composition for use in an electronic device (0001) comprising one or more polyisobutylene resins, in combination with optional multifunctional (meth)acrylate monomers and/or optional tackifiers (abstract and 0001).  

Fujita further discloses that the multifunctional (meth) acrylate monomer is selected to optimize adhesion and wettability of the adhesive encapsulating composition for the adherend for polyisobutylene resin.  Moreover, Fujita discloses that the multifunctional (meth) acrylate monomer can increase the adhesion and retention strength of the adhesive encapsulating composition because the monomer is cured to form a resin (0031).  Further, it is submitted that Fujita discloses adhesive including a tricyclodecanedimethanol di(meth)acrylate as a multifunctional (meth)acrylate monomer (Example 1 including Monomer 1),which is identical to a reactive diluent disclosed by the present application.  See 0053 of US Patent Application Publication No. 2018/0072927 A1 (“the published application”). Accordingly, a person having 

As to the amount of the reactive diluent of 10 parts by weight, it is submitted that Fujita does not explicitly disclose 10 parts by weight of the reactive diluent.  However, it is submitted that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the multifunctional (meth)acrylate monomer (reactive diluent)  of Fujita and use it in the resin composition of Kageyama, motivated by the desire to optimize adhesion and wettability of the resin composition. 


As to claim 1, Kageyama as modified by Fujita is silent as to disclosing claimed properties of the thixotropic index and the viscosity V0.5 as claimed.  However, as set forth previously Kageyama as modified by Fujita renders obvious claimed adhesive composition. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 

AS to claim 4, Kageyama discloses that the resin composition contains an inorganic filler (0077).  

As to claim 5, Kageyama is silent as to disclosing BET specific surface area of the inorganic filler. 

However, Fujita discloses addition of fillers to the adhesive composition (0050).  Moreover, Fujita discloses that the specific fillers include silica (inorganic filler) such as Aerosil-R972 (0053, Table 1, Example 1). While Fujita does not explicitly mention BET surface area of Aerosil- R972, however, it is submitted that Aerosil- R972 has a specific surface area (BET) of 90-130 m2/g as evidence by a product data sheet “AEROSIL® R972” (see attached), which is within the claimed range of 35 to 500 m2/g.

Kageyama discloses silica as one of the suitable fillers (0077).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select commercially available inorganic filler such as silica  (Aerosil R972) as disclosed by Fujita and use it in the resin composition of Kageyama, since selection of known material based on its suitability for its intended use establishes a prima facie case of obviousness and doing so would have been obvious for the 

As to claim 7, Kageyama discloses maleic anhydride modified polyisoprene resin such as LIR-410 (tradename) manufactured by Kuraray Co. Ltd (0061). It is submitted that LIR-410 has Mw of 30,000 as evidence by 0230 of Mabuchi.

As to claim 8, Kageyama discloses maleic anhydride modified liquid polyisobutylene and maleic anhydride modified liquid polyisoprene as component (B) (0056).  A person having ordinary skill in the art would recognize that the polyisobutyene and polyisoprene disclosed by Kageyama would have acid anhydride group.  

As to claim 9, Kageyama discloses that the epoxy resin has two or more epoxy groups (0069). 

As to claim 14, Kageyama discloses that the resin composition comprises a curing agent (0049).  

As to claim 15, Kageyama discloses that the resin composition contains hygroscopic metal oxide (0082). 

.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 20120283375A1) in view of Fujita et al. (US 20110105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik and Mabuchi et al. (US 20140048192 A1) as applied to claim 1 above, and further in view of Bae Kyung Yul et al. (WO 2014021696A1; US 20150034940 A1 is relied upon as English equivalent).



However, Bae discloses an adhesive film encapsulating an organic electronic device including a curable adhesive layer including a curable resin and a moisture absorbent (0006).  Further, Bae discloses olefin based resin that is grafted with maleic anhydride etc. as a curable resin (0051-0052).  Further, Bae discloses 1 to 20 parts by weight of a filler relative to 100 parts by weight of the curable resin to form a cured product having excellent moisture or vapor resistance, and mechanical properties (0064).  Given that the claimed range of 0.1 to 20 parts by weight overlaps or lies within the range disclosed by Bae, a prima facie case of obviousness exists. MPEP 2144.05 (I). 

It would have bene obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the inorganic filler in the amount disclosed by Bae, motivated by the desire to form an adhesive composition having excellent moisture or vapor resistance, and mechanical properties.





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4-9, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-17 of copending Application No. 15/931,323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 6-17 of the reference application renders obvious claims of the present application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Response to Arguments

Applicant's arguments filed on May 24, 2021 have been fully considered but they are not persuasive.

With respect to the 35 USC 103 rejection of claims 1, 2, 4, 5, 7-9, and 14-16 as being unpatentable over Kageyama (US 20120283375A1) in view of Fujita et al. (US 20110105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik and Mabuchi et al. (US 20140048192 A1), applicant argues neither Kageyama nor Fujita, alone or in any reasonable combination, teaches or suggests forming an encapsulation layer by dropping an adhesive composition in liquid form at a desired position and/or a low-viscosity composition, as described in the subject application.  Page 7 of the amendment. 

The examiner respectfully disagrees.  Applicant’s arguments are not commensurate in scope with the claimed invention.  It is respectfully submitted that the claimed invention does not require formation an encapsulation layer by dropping an adhesive composition in liquid form at a desired position and/or a low-viscosity composition.  

Applicant argues that Kageyama describes a composition formed into a sheet which is laminated on a substrate on which an organic EL device is formed. According to applicant, Kageyama does not teach or suggest forming a dam-like structure around 

The examiner respectfully disagree.  It is submitted that applicant’s arguments are not commensurate in scope with the claimed invention.  Specifically, the claimed invention does not require forming a dam like structure around EL device by dropping a liquid adhesive composition at a specific position.  Furthermore, applicant has not provided any persuasive evidence that would show why the claimed thixotropic index/viscosity would not be present in the adhesive composition of Kageyama as modified by Fujita.  Accordingly, applicant’s arguments are not found persuasive. 

Applicant argues that neither Kageyama nor Fujita teaches or suggests an adhesive composition comprising a combination of a heat curable resin and a radical photocurable compound, as claimed.  Moreover, applicant argues that there is no teaching or suggestion in either reference that would have motivated one of ordinary skill in the art to modify the composition described therein.  Applicant asserts that the 

The examiner respectfully disagrees.  As to applicant’s argument that that neither Kageyama nor Fujita teaches or suggests an adhesive composition comprising a combination of a heat curable resin and a radical photocurable compound, it is submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  MPEP 2145 (IV).  

As to applicant’s argument that there is no teaching or suggestion in either reference that would have motivated one of ordinary skill in the art to modify the composition described therein, it is submitted that Fujita discloses that the multifunctional (meth) acrylate monomer (radical photocurable compound) is selected to optimize adhesion and wettability of the adhesive encapsulating composition for the adherend for polyisobutylene resin.  Moreover, Fujita discloses that the multifunctional (meth)acrylate monomer can increase the adhesion and retention strength of the adhesive encapsulating composition because the monomer is cured to form a resin (0031).  As such, Fujita provides teaching or suggestion to one skilled in the art as to why one would want to include the multifunctional (meth) acrylate monomer in an adhesive composition for encapsulating an organic electronic element. 



The examiner respectfully submits that Tanaka and Liu are not relied upon as references in the art rejections of record as set forth in the Office action. 

As to applicant’s arguments against the obviousness type double patenting rejection as set forth on page 8 of the amendment, it is respectfully submitted that the double patenting rejection is maintained until it is properly overcome by applicant. 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
July 1, 2021